DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Eastman et al 2007/0034683 (hereinafter Eastman).

Re Claim 1.
Eastman discloses a document handling and transportation system (paragraphs [222-227]) for use in a casino counting room environment, comprising: an alignment receptacle (624; Fig.52-55) configured to receive and position a stack of cashbox documents (currency notes 622, para [222]), the alignment receptacle defining at least a first aperture (guide slots in floor and walls of 624, para [225]) in a first alignment receptacle sidewall and a second aperture (guide slots in floor and wall, para [225]) in a second alignment receptacle sidewall; a first push unit (630) operable to push on a first side of the stack of cashbox documents in the alignment receptacle through the first aperture, thereby aligning at least a first side of each document in the stack of cashbox documents with one another (para [225]); and a second push unit (636) operable to push on a second side of the stack of cashbox documents positioned in the alignment receptacle through the second aperture (para [225]), thereby aligning at least a second side of each document in the stack of cashbox documents with one another, without substantially misaligning the first sides of each of the documents.  
Re Claim 2. 
Eastman discloses the system of claim 1, wherein: the first push unit (630) is operable to move along a first axis; and the second push unit (636) is operable to move along a second axis.  
Re Claim 3. 
Eastman discloses the system of claim 1, wherein the first aperture (para [225], guide slots in floor and walls) is perpendicular to the second aperture.  
Re Claim 4.
Eastman discloses the system of claim 1, wherein at least one of the documents is a banknote (currency note, para [222]).  
Re Claim 5. 
Eastman discloses the system of claim 1, wherein the first push unit (630) is operable to push on the first side of the stack of cashbox documents while the second push unit (636) pushes on the second side of the stack of cashbox documents.  
Re Claim 6. 
Eastman discloses the system of claim 1, wherein the first side of the stack of cashbox documents is a long edge side of the stack of cashbox documents (Fig.55-57).  
Re Claim 7. 
Eastman discloses the system of claim 1, wherein the first push unit comprises a plate (630) positioned perpendicular to the stack of cashbox documents when the stack of cashbox documents is positioned in the alignment receptacle.  
Re Claim 15. 
As discussed above, Eastman discloses a document handling and transportation system for use in a casino counting room environment, comprising: a moveable receptacle (624) configured to receive a stack of cashbox documents (currency notes 622), the moveable receptacle including at least one sidewall (627) that defines at least one aperture (guide slots, para [225]); and at least one alignment mechanism (630,636) operable to align the stack of cashbox documents positioned in the moveable receptacle by pushing on: a first side (630) of the stack of cashbox documents positioned in the moveable receptacle through the at least one aperture; and a second side (636) of the stack of cashbox documents positioned in the moveable receptacle through the at least one aperture, the second side perpendicular to the first side.  
Re Claim 16. 
Eastman discloses the system of claim 15, wherein the stack of cashbox documents is a set of banknotes (currency notes, para [222]).  
Re Claim 17. 
Eastman discloses the system of claim 15, wherein the at least one alignment mechanism (630,636) is operable to move at least one document of the set of documents in at least two lateral directions (Fig. 52).  
Re Claim 18. 
Eastman discloses the system of claim 15, wherein the at least one alignment mechanism (630,636) is operable to align edges of the stack of cashbox documents (622) positioned in the moveable receptacle.  
Re Claim 19. 
Eastman discloses the system of claim 15, further comprising at least one sensor (para [118, 186, 227-228]) operable to detect the stack of cashbox documents.  
Re Claim 20. 
Eastman discloses the system of claim 15, wherein the at least one alignment mechanism (630,636) is operable to adjust documents in the stack of cashbox documents that deviate from the stack of cashbox documents in multiple different directions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman.

Re Claim 8.
As discussed above in claims 1-7, Eastman discloses a document handling and transportation system for use in a casino counting room environment, comprising: a receptacle (624, Fig. 52) configured to receive a stack of cashbox documents for alignment, the receptacle comprising: a base (634); and a set of sidewalls (Fig. 52) attached to the base that define a first aperture (floor and wall guide slots, para [225]) in a first middle of a first sidewall of the set of sidewalls extending from a top of the first sidewall to the base and a second aperture (floor and wall guide slots, para [225]) in a second middle of a second sidewall of the set of sidewalls extending from a top of the second sidewall to the base; at least one movement mechanism (stack push device 530, Para [212]) operable to move the stack of cashbox documents positioned in the receptacle; and at least one alignment mechanism (630,636) operable to align the stack of cashbox documents positioned in the receptacle by pushing on: a first side (636) of the stack of cashbox documents positioned in the receptacle through the first aperture; and a second side (630) of the stack of cashbox documents positioned in the receptacle through the second aperture.  
With respect to the italicized limitations above, Eastman Fig 52-55 fails to specifically disclose the structure of the wall and floor guide slots, however the Fig.43 discussion (in para [212-214]) clearly discloses the use of receptacle wall push slots (518) to receive pusher stack engaging members (532) therethrough. 
It would have been obvious to one of ordinary skill in the art to provide the alignment receptacle (624) of Eastman with push slots as disclosed with respect to the currency stack receptacle of Fig. 43, in order to facilitate aligning and pushing of the stack of notes.
Re Claim 9. 
Eastman discloses the system of claim 8, wherein the at least one alignment mechanism (630,363) is operable to push multiple times on the first side of the stack of cashbox documents positioned in the receptacle.  
It would have been obvious to one of ordinary skill in the art to program the control mechanism of Eastman (64, para [99]) in order to accommodate the desired functionality.
Re Claim 10. 
Eastman discloses the system of claim 8, wherein the first side of the stack of cashbox documents is a short edge side of the stack of cashbox documents (Fig. 52-57).  
Re Claim 11. 
Eastman discloses the system of claim 8, wherein the at least one alignment mechanism (630) is operable to push on the first side of the stack of cashbox documents at a first time and the second push unit (636) pushes on the second side of the stack of cashbox documents at a second time.  
It would have been obvious to one of ordinary skill in the art to program the control mechanism of Eastman (64, para [99]) in order to accommodate the desired functionality.
Re Claim 12. 
Eastman discloses the system of claim 8, wherein the set of sidewalls forms a corner of the receptacle (Fig.52-55).  
Re Claim 13. 
Eastman discloses the system of claim 8, wherein the first aperture is wider than a portion of the first sidewall disposed between the first aperture and a corner of the receptacle.  
It would have been obvious to one of ordinary skill in the art to provide apertures/slots in the walls/floors of the receptacles of Eastman in any size or shape desired as discloses in para [214] in order to accommodate the desired functionality.
Re Claim 14. 
Eastman discloses the system of claim 8, wherein the first aperture is wider than the second aperture.  
It would have been obvious to one of ordinary skill in the art to provide apertures/slots in the walls/floors of the receptacles of Eastman in any size or shape desired as discloses in para [214] in order to accommodate the desired functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675